Citation Nr: 0024989	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of frostbite of the feet, currently evaluated as 30 
percent disabling.

2.  Entitlement to an effective date earlier than January 31, 
1995, for the assignment of a 20 percent evaluation of 
residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a neighbor


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active duty from June 1946 to December 1946 
and from September 1950 to June 1952.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  A March 1995 rating decision denied entitlement 
to a compensable disability rating for the veteran's service-
connected residuals of frostbite of the feet.  After the 
veteran perfected his appeal, a Hearing Officer's decision of 
November 1995 assigned a 20 percent disability rating for 
this condition, effective January 31, 1995, the date of 
receipt of claim.  

The Board remanded this case for the purpose of providing the 
veteran additional VA examinations in April 1997.  In 
February 1998, the Board granted entitlement to an increased 
disability rating of 30 percent for service-connected 
residuals of frostbite of the feet and denied entitlement to 
an effective date earlier than January 31, 1995, for the 20 
percent evaluation of residuals of frostbite of the feet.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court).  In October 1999, 
the Court vacated the Board's decision of February 1998, 
remanding the claims for further consideration. 


REMAND

Additional evidentiary development and due process is needed 
prior to further disposition of the veteran's claims.  With 
respect to the increased rating claim, the rating criteria 
for cold injury residuals were amended effective January 12, 
1998 (62 Fed.Reg. 65207-65224 (December 11, 1997)) and 
effective August 13, 1998 (63 Fed.Reg. 37778-37779 (July 14, 
1998)).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the RO must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

The Board further finds that the RO has not substantially 
complied with the directives of the Board's April 1997 
remand.  See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A 
Board remand confers upon the veteran the right to compliance 
with the remand orders, and VA has a duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  The prior remand specifically 
instructed the RO to schedule the veteran for VA examination 
and make the claims file available to the examiner.  The 
examiner was asked to indicate in the examination report that 
he or she had reviewed the claims file.  However, there is no 
indication that the examiners reviewed the veteran's claims 
file on VA examinations in May 1997.  The examiners were also 
asked to identify each residual of the veteran's frostbite of 
the feet and the severity thereof, but this did not occur.  
Accordingly, the veteran should be re-examined on remand. 

Further, the veteran has reported that he was treated for 
residuals of frostbite of the feet at the VA Medical Centers 
(VAMCs) in Jackson, Mississippi, and Memphis, Tennessee, and 
by Dr. William Barr.  These records could prove relevant to 
both the increased rating and earlier effective date claims.  
Therefore, the RO should make arrangements to obtain these 
records on remand, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Finally, additional relevant evidence has been associated 
with the claims folder since the issuance of the September 
1997 supplemental statement of the case addressing the issue 
of an increased rating for residuals of frostbite of the 
feet.  Therefore, in accordance with 38 C.F.R. §§ 19.31 and 
19.37, the case is returned to the RO for consideration and 
the issuance of a supplemental statement of the case.

Accordingly, this case is remanded for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected residuals of 
frostbite of the feet since January 1994 
and make arrangements to obtain copies of 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in treatment received at any 
VA facilities, including the Jackson and 
Memphis VAMCs, and from Dr. William Barr.  

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  All records obtained should 
be associated with the claims file.

If the RO is unable to obtain any private 
treatment records, the veteran and his 
representative should be informed and 
given an opportunity to obtain and submit 
the records.  38 C.F.R. § 3.159(c).

2.  Schedule the veteran for appropriate 
examination(s) (vascular, neurological, 
orthopedic, skin, etc.) in order to 
determine which of his lower extremity 
findings and complaints are at least as 
likely as not attributable to frostbite 
or cold injury.  The claims folder and a 
copy of this remand are to be made 
available to the examiner(s) prior to the 
examination(s) and the examiner(s) is 
asked to indicate in the examination 
report that he or she has reviewed the 
claims file.  All tests deemed necessary 
by the examiner(s) are to be performed, 
and the examination reports are not to be 
finalized until the examiners have 
reviewed the requested reports and 
indicated their significance, if any, as 
to cold injury residuals.  

The examiner(s) should identify all 
residuals of the veteran's service-
connected frostbite of the feet.  Each 
such residual should be identified, and 
its severity, frequency, and functional 
effects should be fully described.  
Whether there are motor, sensory, 
orthopedic, skin, or vascular effects 
should be specifically noted, and all 
such effects should be fully described.  

The examiner should specifically state 
whether there is claudication, sensory 
impairment (including locally impaired 
sensation and/or numbness), x-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis, 
etc.), skin impairment, circulatory 
impairment, swelling, tenderness, 
redness, temperature changes, cold 
sensitivity, arthralgia, pain, tissue 
loss, nail abnormalities, color changes, 
or hyperhidrosis.  Each of these 
conditions, if present, should be 
described, and the examiner is asked to 
state whether it is at least as likely as 
not that the symptomatology is 
attributable to frostbite.  Each foot 
should be addressed separately.

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full. Specific attention is directed to 
the examination report(s).  If the 
requested examination(s) does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report(s) must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and any additional 
information obtained as a result of this 
remand.  Give due consideration to the 
effect of the revised criteria for 
evaluating cold injury residuals, 
effective January 12, 1998, and August 
13, 1998, and consider which version of 
the rating criteria is more favorable, 
pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) and Green v. Brown, 10 
Vet. App. 111 (1997), giving due 
consideration to the prohibition against 
applying revised criteria before their 
effective dates.  38 U.S.C.A. § 5110(g).  

5.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
be given a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to comply with the Court's 
Order, to obtain additional information, and to comply with 
all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


